Title: From John Adams to the President of Congress, 15 January 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Duplicate
Amsterdam January 15th. 1781
Sir

Congress will not expect me to write upon the Subject of Peace at this time, when the Flames of War are spreading far and wide, with more rapidity than ever: and I have no comfortable Tidings on the Subject of Money.
In the first place, I believe there is not so much Money here as the World imagines: in the next place, those who have what there is, have no Confidence in any Nation or Individual. All Credit seems at a Stand.
The Republick will want a Loan. The Northern Neutral Powers will want Loans, and even a Loan will be wanted to support the Credit of a Number of Houses in the Mercantile Way, which are affected by the violent and sudden Revolution of the times, and by the pyratical depredations of the English. I hope Therefore that Congress will not venture to draw here, untill they have certain Information that they may draw with Safety.
I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant.

John Adams

